In an action by plaintiff to recover for money loaned or contributed to a corporation, under an agreement to repay the same in weekly payments, the period of which has now expired, the plaintiff set up two causes of action in the alternative, under a written agreement to repay and as a loan which the individuals as well as the corporation undertook to repay. The complaint was ineptly and inartistieally drawn, but sufficient facts are stated therein so that the defendants are required to answer. Order dismissing the complaint as not stating facts sufficient to constitute a cause of action under rule 106, Buies of Civil Practice, reversed on the law, with ten dollars costs and disbursements, and motion denied, with leave to defendants to answer within ten days after the entry of the order hereon. Lazansky, P. J., Davis, Johnston, Adel and Close¡ JJ., concur.